DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Arguments
The amendment to Claims 1, 6, 8, 22, 24, and 26 and cancellation of Claims 23, 25, and 27 is acknowledged.
The amendment overcomes the current rejections and the prior art of record.


Election/Restrictions
Claims 1 and 8 are allowable. The restriction requirement between Inventions Ia, Ib, Ic, and II, as set forth in the Office action mailed on 1/11/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/11/2019 is partially withdrawn as to inventions Ia, Ib, and Ic.  Claims, directed to Inventions Ib and Ic are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-8, 10-11, 22, 24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a plurality of first waveguides disposed on the first substrate so as to overlap each other in a vertical direction, which is a thickness direction of the first substrate; at least two first cores disposed in each of the first waveguides and being spaced apart from each other in a horizontal direction to totally reflect light propagated through the first waveguides, each of the first cores including a total reflective material; a first cladding layer disposed between one first waveguide of the plurality of first waveguides that is closest to the first substrate, and the first substrate; at least one second cladding layer disposed between adjacent first waveguides of the plurality of first waveguides; and a third cladding layer disposed on another first waveguide of the plurality of first waveguides that is farthest from the first substrate, wherein a topmost surface of the first cladding layer is spaced from the at least one second cladding layer, and wherein a bottommost surface of the third cladding layer is spaced from the at least one second cladding layer in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a plurality of waveguide cells disposed so as to overlap each other in a vertical direction, wherein each of the waveguide cells comprises: a substrate; a plurality of cladding layers disposed on the substrate; a waveguide disposed between the cladding layers; and at least two cores disposed in the waveguide and being spaced apart from each other in a horizontal direction to totally reflect light propagated through the waveguide, each of the e-ere--cores including a total reflective material, wherein the vertical direction is a thickness direction of the first substrate, and wherein each of the cladding layers is spaced from each other in combination with the rest of the limitations of the above claims.

Claims 3-7, 10-11, 22, 24, and 26 are allowable at least based upon the limitations of the claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877